NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HUAWEN HUANG,                                    No. 13-73688

              Petitioner,                         Agency No. A201-208-122

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Huawen Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

in light of the inconsistencies as to Huang’s marriage, his reasons for not

submitting a household registration that named his wife and son, purported visits

from family planning officers, and his wife’s alleged forced abortion and IUD

insertion. See Shrestha, 590 F.3d at 1048 (adverse credibility determination

reasonable under the “totality of circumstances”). Huang’s explanations for the

inconsistencies do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In light of this conclusion, we need not reach Huang’s

contention regarding corroborative evidence. In the absence of credible

testimony, Huang’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The 90-day stay of proceedings granted on November 20, 2015 has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED.



                                          2                                   13-73688